Citation Nr: 0616547	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-17 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a right lower back contusion 
prior to July 21, 1997.

2.  Entitlement to an evaluation in excess of 40 percent for 
the residuals of a right lower back contusion from July 21, 
1997, to May 23, 2000.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right lower back contusion from May 23, 
2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978, and thereafter completed additional periods of 
service with the Arkansas National Guard thereafter.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This matter requires additional evidentiary development prior 
to any appellate review.

The record includes documentation of 1998 and 1999 decisions 
on the veteran's 1997 requests for benefits from the Social 
Security Administration (SSA).  It is not apparent, however, 
that the records used to render these decisions, especially 
medical records pertaining to her low back, are now 
associated with the claims file.  

As well, the record indicates that the veteran requested a 
medical retirement from the U.S. Office of Personnel 
Management (OPM) in 1997, and it appears that OPM rendered 
decisions on her request in 1998.  Again, however, it is 
unclear as to whether all pertinent records regarding this 
request are contained in the claims file.  

Finally, the record reflects that the veteran has undergone 
periodic treatment and evaluation of her back at the VA 
Medical Center (VAMC) in Little Rock, Arkansas.  As well, at 
a January 2006 BVA videoconference hearing, she specifically 
mentioned that she had just undergone another such evaluation 
by Dr. N. in November or December of 2005.  VA medical 
records dated into October 2005 are currently contained in 
the claims file, but the most recent reports do not contain 
any report of an evaluation by that physician.  

The RO should therefore attempt to retrieve all of the 
veteran's pertinent records from the aforementioned entities.  
38 C.F.R. § 3.159(c)(2) (2005); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA records are constructively 
considered to be a part of the record).
   
As well, in part because the veteran claims that her service-
connected low back disability is worse than currently rated 
by VA, the Board finds that the RO needs to schedule her for 
a new VA medical examination at this time.  38 C.F.R. 
§ 3.159(c)(4)(i)(2005); see also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should contact the SSA in 
order to obtain records pertinent to the 
veteran's 1997 applications for 
supplemental security income (SSI) and 
disability benefits, especially any 
records addressing the veteran's low back 
disability.  The RO should request a copy 
of all SSI and disability determination 
records (as likely dated in 1998 and 
1999), as well as the medical records 
relied upon for such determinations.

2.  The RO should also contact OPM in 
order to obtain records pertinent to the 
veteran's 1997 application for a medical 
retirement, especially any records 
addressing her low back disability.  The 
RO should request a copy of all decisions 
rendered on this application (as likely 
dated in 1998), as well as the medical 
records relied upon for such 
determinations.

3.  The RO should retrieve all records of 
the veteran's low back treatment and 
evaluation from the VAMC in Little Rock, 
Arkansas, as dated from October 2005 to 
the present.

4.  After the above development is 
complete to the extent possible, the RO 
should arrange for the veteran to undergo 
a new VA examination in order to 
determine the current severity of any and 
all disability associated with her 
service-connected residuals of a lower 
back contusion.  The RO must forward the 
claims file to the examiner for review in 
conjunction with this examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary evaluations, tests and studies 
should be accomplished, and complaints 
and clinical (both orthopedic and 
neurological) manifestations should be 
reported in detail in the examination 
report.  The examiner should also address 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and should opine as to how 
these factors result in any limitation of 
motion.  The examiner should inquire as 
to flare-ups of pain, and if the veteran 
acknowledges the same, then the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability that may occur 
during a flare-up, then he/she should so 
state that fact in the examination 
report.  The examiner should support all 
opinions with a clear rationale, and 
discuss the pertinent facts and medical 
principles involved in the examination 
report.  

5.  After all of the above action is 
complete, then the RO should readjudicate 
the matters on appeal on the basis of all 
additional evidence then associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and her representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until she is so notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


